Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 8, 2018

                                            No. 04-18-00839-CV

                                   IN RE James and Wendy SCHICK

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

        On November 6, 2018, relators filed a petition for writ of mandamus and a motion for
emergency temporary relief. This court believes a serious question concerning the relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties
in interest may file a response in this court no later than November 19, 2018. Any such
response must conform to Texas Rule of Appellate Procedure 52.4. Because of the sensitive
nature of this case and the need for expedited consideration, no requests for an extension of time
in which to file a response will be considered.

           Relator’s motion for emergency temporary relief is DENIED at this time.



           It is so ORDERED on November 8, 2018.


                                                        PER CURIAM




           ATTESTED TO: _____________________________
                         KEITH E. HOTTLE,
                         Clerk of Court


1
 This proceeding arises out of Cause No. 2017-PA-00946, styled In the Interest of D.M.B., A child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.